Citation Nr: 1643560	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  11-02 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded in May 2014 for further development.  

The Veteran presented testimony at a Board hearing in October 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims were remanded so that the Veteran could undergo a VA examination for the purpose of determining the nature and extent of the Veteran's disabilities.

The Veteran underwent a VA examination in July 2014.  The examiner stated that he reviewed the claims file in conjunction with the examination.  He found that it was less likely than not that each of the disabilities was related to service.  

With regard to the Veteran's back disability, the July 2014 VA examiner acknowledged a correspondence from Dr. S.I.L. stating that the Veteran had been under his care since 1986 for an injury sustained at work in November 1986.  Dr. S.I.L. stated that the Veteran "did have previous history of back injury when he was in the military."  The July 2014 VA examiner stated that there was no evidence of a back injury in the service treatment records, and that "there was no mention of low back pain until an 8/14/08 [primary care physician] visit."  

The Board notes several mentions of a back injury prior to August 2008.  The claims file includes a December 1970 treatment report in which the Veteran was assessed with an acute traumatic lumbosacral strain (VBMS, 9/30/08).

Additionally, a November 1986 x-ray from Davis Memorial Hospital reflects that the Veteran complained of severe low back pain.  The x-ray revealed straightening of the lumbar curvature possibly due to muscle spasm.  He was noted to have spondylolisthesis of L5/S1 grade I.  There was no evidence of compression or fracture line (VBMS, 8/1/07, p. 31).  

A March 1988 treatment report from Davis Memorial Hospital reflects that the Veteran sought treatment for pain in his low back that began "two days ago."  The report noted a past medical history significant for an admission in 1985 for back pain.  There was no mention of an in service injury (VBMS, 8/1/07, p. 4).  

A July 2005 outpatient treatment report reflects that the Veteran reported decreased activity since a September 2004 accident in which he hurt his back and couldn't walk (VBMS, 11/19/07, p. 7).  

These findings were clearly not considered when the July 2014 VA examiner rendered his opinion.  The Board notes that the December 1970 assessment of an acute traumatic lumbosacral strain is particularly probative insofar as it is dated approximately three years after service and it reflects a back disability that predated his November 1986 work related back injury.  

The Board finds that a new VA examination is warranted for the purpose of determining the etiology of his current back disability.

With respect to the Veteran's left leg disability, the examiner apparently limited his examination and opinion the left knee.  He stated that "there is no indication whatsoever of the Veteran having any knee condition or even having any complaints of knee pain [at the time of separation from service.]"  He further stated that the Veteran had no treatment for any knee condition until he was struck and tackled in 1978 or 1979 when he was standing on the sidelines coaching a football game.

The Veteran has repeatedly argued that the July 2014 VA examiner misunderstood what he was saying and that he did not properly evaluate the disability (VBMS, 10/20/14, 8/14/15, 8/18/15).  He stated that he never claimed a left knee disability.  Instead, he claimed a left leg disability.  He stated that blood clots and masses formed behind his left knee.  He denied telling the VA examiner that he was struck by a football player while coaching a game.  He stated that his left leg started to burn while coaching high school football.  The Veteran argued that he should have been examined by an orthopedist, and not a physician's assistant.

The service treatment records do not reflect a left knee injury and that the veteran is not seeking service connection for a left knee injury.  The service treatment records do reflect pain in the left leg in October 1967, and a left ankle injury in November 1967 (VBMS, 5/27/14, pgs. 12, 21). 

Given that the July 2014 VA examiner limited his examination to the Veteran's left knee and did not comment on the in-service findings regarding the left leg, the Board finds that a new VA examination and opinion are warranted.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination (conducted by an orthopedist) for the purpose of determining the nature and etiology of the Veteran's back and left leg disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine:

(a) Whether it is as least as likely as not (50 percent or
greater probability) that any diagnosed low back
disorder is related to service.

(b) Whether it is as least as likely as not (50 percent or
greater probability) the any diagnosed left leg disorder
is related to service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

Specifically, the examiner should note the December 1970 assessment of an acute traumatic lumbosacral strain, the March 1988 and July 2005 clinical reports referable to the low back and the in-service complaints of left leg pain (October 1967) and left ankle pain (November 1967)

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







